DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of the ball joint/ball joint linkage of Figures 5a, 5b, and 8 (Species IV) in the reply filed on February 17, 2021 is acknowledged. Claims 22, 31, and 32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Status of Claims
	Claims 18-35 are pending. Claims 22, 31, and 32 stand withdrawn as noted above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 34 recites the limitation “an opposite second axial end of the sealing element abuts the ball stud”. This limitation finds no basis in the disclosure and is therefore new matter. Applicant’s attention is directed to any one of Figures 3a, 5a, and 6a where the second axial end of the sealing element extends perpendicular to an outer circumferential surface of the ball stud, and therefore it is not possible for an axial end to abut the ball stud.

Claim Rejections - 35 USC § 102
Claims 18, 20, 21, 28-30, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3821146 (Grube; citations of which are taken from the attached translation).
Regarding claim 18, Grube discloses a ball joint (see Figures 4-6) for a chassis component in a form of a two-point linkage (see Figures 1-3), the ball joint comprising:
a housing (7) which defines an axial direction,

a sealing element (11) having axially opposite first and second ends and being arranged between the housing and the ball stud, and the sealing element surrounds the ball stud all round (see Figures 4-6),
deflection movement of the ball stud, relative to the housing, being at least partially restricted by the sealing element (see paragraph [0014]), and
the first end of sealing element being attached to the housing by an axially interlocked connection (shown at 15 in Figures 4 and 5; see also paragraph [0014], where the sealing element is crimped to the housing and therefore locked both axially and radially).
Regarding claim 20, Grube discloses the deflection movement of the ball stud (5) is restricted by a thickened material area of the sealing element (see Figures 4-6 and paragraph [0014]).
Regarding claim 21, Grube discloses the thickened material area is at least essentially of a rotationally symmetrical shape (see Figure 6 and paragraph [0014], where a portion of the sealing element is formed in the shape as a cylinder).
Regarding claim 28, Grube discloses an end surface of the sealing element (11), facing away from the housing (7), is covered by an annular sheet-metal washer (16).
Regarding claim 29, Grube discloses the sheet-metal washer (16) is securely attached to the sealing element (11).
Regarding claim 30, Grube discloses the secure attachment is formed by contour areas of the sealing element (11) and the sheet-metal washer (16), each of which is at least one of an undercut shape or engaged with one another with interlock (see Figures 4 and 5 and paragraph [0014]).
Regarding claim 33, Grube discloses the sheet-metal washer (16) has, at an outer circumference thereof, an all-round raised rim by which the sealing element (11) is gripped (see Figures 4 and 5).

Claim Rejections - 35 USC § 103
Claims 23-25 is rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of US 10,914,379 (Sato).
Regarding claim 23, Grube discloses the sealing element has a radially inner cylindrical surface, and the second end of the sealing element (11) has a planar end surface that is perpendicular to the inner cylindrical surface (see Figures 4-6), and the sealing element in combination with a respective adjacent component, acts as a gap seal (see paragraph [0013]), but does not expressly disclose at least one of the inner cylindrical surface and the planar surface has a plurality of concentric annular grooves.
Sato teaches a sealing element (10) with an inner cylindrical surface having a plurality of concentric annular grooves (32a; see Figure 3). Sato teaches this structure aids in preventing lubricant from inside the sealing element from flowing to the outside, while preventing external foreign matter from intruding into the sealing element (see column 4, lines 12-21). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Grube such that the inner cylindrical surface of the sealing element has a plurality of concentric annular grooves, as taught in Sato, in order to prevent lubricant from inside the sealing element from flowing to the outside, while preventing external foreign matter from intruding into the sealing element.
Regarding claim 24, Sato teaches at least on radial lubricant groove (35) for passing of used lubricant, is formed in the end surface of the second end of the sealing element (10) facing away from the housing (52), the at least one radial lubricant groove extending radially from the inner cylindrical surface of the sealing element through a radially outer cylindrical surface of the sealing element (see Figure 3).
Regarding claim 25, Sato teaches the radial lubricant groove (35) extends radially outward from a middle of the sealing element (10), in a straight line (see column 5, lines 13-15).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Grube and Sato in view of US 3,208,779 (Sullivan).
Regarding claim 26, the combination of Grube and Sato teaches the ball joint according to claim 24, but does not expressly disclose the inner cylindrical surface has at least one axial lubricant groove that extends in the axial direction of the sealing element (11 of Grube).
Sullivan teaches a sealing element (40) has at least one axial lubricant groove (44) that extends in the axial direction of the sealing element (see Figure 1). Sullivan teaches this structure provides a means for passing lubricant through the seal without downgrading effectiveness of the seal (see column 3, lines 40-71). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of the combination of Grube and Sato such that the sealing element has at least one axial lubricant groove which is formed in an inside circumferential surface of the sealing element that faces toward the ball stud and extends in an axial direction of the sealing element, as taught in Sullivan, in order to provide a means for passing lubricant through the seal without downgrading effectiveness of the seal.
Regarding claim 27, Sullivan teaches an axial lubricant groove (43) and the radial lubricant groove (44) merge with one another (see Figures 2 and 3).
Allowable Subject Matter
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Grube discloses the housing (7) having an undercut and the first end of the sealing element (11) having an undercut, but fails to disclose the undercuts of the housing and the sealing element overlapping in the axially direction such that the interlocked connection is in a form of a snap-on connection. 
The prior art fails to fairly show or suggest a modification to Grube such that the undercuts of the housing and the sealing element overlap in the axially direction such that the interlocked connection is in a form of a snap-on connection.

Claim 35 is allowed. The following is an examiner’s statement of reasons for allowance:
Grube discloses a ball joint (see Figures 4-6) for a chassis component in a form of a two-point linkage (see Figures 1-3), the ball joint comprising:
a housing (7) and a ball stud (5) which is supported within the housing such that the bail stud is deflectable relative to the housing, and, in an undeflected position of the ball stud, the housing and the ball stud are coaxially aligned (see Figures 4 and 5); and
a sealing element (11) being arranged between the housing and the ball stud, and the sealing element radially surrounds the ball stud and restricting deflection movement of the ball stud relative to the housing (see Figures 4 and 5 and paragraph [0014]), the sealing element having axially opposite first and second ends, and radially inner and outer surfaces, and
the first end of the sealing element being attached to the housing by an axially interlocked connection (shown at 15 in Figures 4 and 5; see also paragraph [0014], where the sealing element is crimped to the housing and therefore locked both axially and radially).
Grube fails to disclose the second end of the sealing element having an end surface that has a plurality of concentric annular grooves and at least one radially groove that extends through the sealing element from the inner surface through the outer surface thereof. The prior art fails to fairly show or suggest a modification to Grube such that disclose the second end of the sealing element having an end surface that has a plurality of concentric annular grooves and at least one radially groove that extends through the sealing element from the inner surface through the outer surface thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed May 21, 2021 with respect to the 35 U.S.C. 102 rejection of claim 18 of Grube have been fully considered but they are not persuasive. On page 7, Applicant asserts Grube fails to disclose the interlocked connection being an axially interlocked connection. The Examiner respectfully disagrees and directs Applicant’s attention to paragraph [0014], where the sealing element is crimped to the housing and therefore is locked both axially and radially.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 23-27 over Sato and/or Sullivan have been fully considered but they are not persuasive. On pages 8 and 9, Applicant asserts Sato and Sullivan are directed to preventing the egress of lubricant from an interior to an exterior of the sealing element. While this may be true, it is also true of all lubricated ball joints. One of ordinary skill in the art would not provide a seal that would allow lubricant to leak out and spray on surrounding components during use. The grooves of both Sato and Sullivan are certainly capable of allowing lubricant flow during maintenance of the ball joint (i.e. not during its intended use), similar to what is disclosed in paragraph [0064] of Applicant’s own specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
August 5, 2021